SAMUEL, BOUTALL and KLIEBERT, Judges,
dissenting.
Although unusual in an en banc matter under our internal rule, we find it necessary to write this dissent.
As pointed out in Succession of D’Asaro, the right to adopt and to be adopted is not a natural right; it flows purely and only from legislative action. Act 109 of 1924, which permitted adoption of persons over 17 years of age, has been amended and reenacted on numerous occasions. But, with only one relatively short exception, in all this long history of adoption of such persons in Louisiana every legislative act has required recordation or registration of the act of adoption. That sole exception was contained in Acts 46 of 1932 and 44 of 1934. However, Act 169 of 1940 reinstated the requirement and that provision was retained in R.S. 9:461 and Act 514 of 1952.
D’Asaro was handed down on July 15, 1964. Receiving more than the usual amount of publicity accorded the average appellate opinion and decree, it was both defended and adversely criticized in three law review publications in December, 1965 and February, 1966.1 The legislature must have been aware of the D’Asaro holding on the requirement of recordation or registration. Yet, it never has enacted any change in that requirement. This absence of any action by the legislature over this period of years appears to us to be significant.
In our view, any change in the requirement of recordation or registration is a matter which now addresses itself to the legislature and not to the courts. Overruling D’Asaro is judicial legislating, a practice in which the courts should never indulge.
Accordingly, we respectfully dissent from the en banc decision to overrule Succession of D’Asaro.

. 40 Tul.L.Rev. 1, 13, 14; 26 La.L.Rev. 143; and 26 La.L.Rev. 459, 464, 466.